It is a great honour for 
me to address the General Assembly today on behalf 
of the Romanian delegation. At the outset, allow me 
to congratulate the Honourable Sam Kutesa on his 
election as President of the General Assembly at its 
sixty-ninth session and to assure him of the full support 
of the Romanian delegation in fulfilling his high 
responsibility and functions.

(spoke in French)
As this is the first time I have had the honour to 
participate in this high-level debate, let me reaffirm 
my country’s peaceful mission as a promoter of peace 
and international security, the values of democracy, 
the rule of law and respect for human rights. The 
report of the Secretary-General on the work of the 
Organization (A/69/1) over the past year again confirms 
that cooperation among Member States, based on 
the principles of the United Nations and in a spirit 
of solidarity, can meet the current challenges of our 
peoples.

I would like to address some issues of interest to 
my country in regard to developments in international 
relations. Since the General Assembly’s general debate 
a year ago, the area of international security has 
witnessed the most complex and serious developments 
since the end of the cold war. In that context, we have 
a duty to reaffirm our commitment to the principles of 
the sovereignty and territorial integrity of all countries, 
the non-use of force and the peaceful resolution of 
all problems between States, in accordance with 
international law.

(spoke in English)
One of the crises of utmost concern to my country 
is the current situation in Ukraine, given its impact 
on the security of the countries in Eastern Europe. 
The crisis started, as the Assembly knows, with the 


unilateral annexation of Crimea, an integral part of 
the sovereign State of Ukraine. That action on the 
European continent, unprecedented in recent decades, 
was followed by an internal conflict in the eastern 
regions of Ukraine, generated by forces pursuing 
separatist goals. I wish to reconfirm our clear and firm 
national position on the crisis in Ukraine. Romania 
rejects any form of external pressure on States in 
Eastern Europe with aspirations to achieve integration 
with Europe. Romania firmly supports the territorial 
integrity and sovereignty of Ukraine and all countries. 
A strong, united and sovereign Ukraine, committed to 
its European path and to reforms in the economic and 
political fields, is in the best interests of Europe and the 
whole world.

The international community has been involved in 
finding a solution to the crisis from its beginning. We 
commend the United Nations for its constant presence in 
the field and the efforts of the Organization for Security 
and Cooperation in Europe to monitor the day-by-day 
developments on the ground and to support the whole 
international effort through its specific mechanisms.

For many years, all countries of Eastern Europe 
and the Black Sea region have shared and openly 
declared the common goals of peace and cooperation. 
But instability and grave security concerns, such as in 
Ukraine, in Transdnistria, Ossetia and Abkhazia, and 
now in Donetsk, continue to pose obstacles to those 
goals. We must condemn aggression. We should not 
lose trust in the rule of international law. We should 
not lose faith in the benefits of cooperation, and we 
should all strive to prevent a spillover of the current 
crisis. The region has always been a bridge between 
Central Asia and Europe. At this juncture, we have 
a historical responsibility to assume, protect and 
preserve the potential for collaboration, cooperation 
and development in that part of Europe.

Situated at the crossroads of the Danube and Black 
Sea regions, as well as serving as a bridge between 
Northern Europe and the Balkans, Romania is fully 
aware that regional cooperation is key for ensuring 
regional stability, for building confidence and for 
promoting the universal principles and values of the 
Charter of the United Nations. Joint initiatives on the 
economy, environment, infrastructure and cross-border 
cooperation have a long-term impact on all countries in 
our region. As a European Union member, Romania is 
an active contributor to the European Union Strategy 
for the Danube Region, to the Black Sea Synergy and to 
the South-East European Cooperation Process.

We praise the solidarity expressed by the European 
Union and transatlantic partners in supporting a 
sustainable path for democracy and development in the 
Republic of Moldova, Ukraine and Georgia, assisting 
them to freely achieve their European aspirations. 
It was 75 years ago, based on the infamous Molotov-
Ribbentrop Pact, that parts of Romania and some other 
independent States were dismantled. We have learned 
that history must not be an excuse for justifying actions 
against other countries. On the contrary, our answer to 
any temptation based on past history is strong support 
for democratic development, respect for the right to 
democratically choose one’s future, and respect for 
international law.

I want to state that position clearly, on behalf of 
my country, as an expression of our democratic identity 
and responsible conduct in our relations with all our 
neighbours, and when speaking about the democratic 
future of all the countries in those regions, including 
the Republic of Moldova, Ukraine and Georgia. The 
desire to turn the extended Black Sea region into an 
area of peace, stability and prosperity should continue 
to guide our cooperation. We express our support, one 
again, for a democratic, secure and stable region, and 
we encourage our regional and international partners 
to broaden our solidarity with Ukraine, Moldova and 
Georgia.

A source of concern to all of us is the multiplication 
of political, security and strategic challenges in the 
southern neighbourhood of the European Union and in 
the Middle East. The proliferation of radical Islamist 
movements and the emergence of new groups, such as 
the Islamic State in Iraq and the Sham (ISIS), have led 
to an enhanced terrorist threat. They represent a new 
breed of terrorism, which threatens to destabilize the 
entire Middle East and the world. ISIS goes beyond Iraq 
and Syria, and therefore represents a major challenge to 
the international order and must be dealt with by all 
States. We must all stand united and fight terrorism 
wherever it arises. I want to express my country’s firm 
support for building solidarity in confronting this new 
challenge.

In the field of development, we believe that the 
current session of the General Assembly is crucial 
for the preparation of the post-2015 sustainable 
development agenda, which will guide our actions in 

coming decades. As a member of the Open Working 
Group on Sustainable Development Goals, Romania 
made its contribution to that very important process, in 
accordance with the decisions taken at United Nations 
Conference on Sustainable Development. Our national 
vision of the future goals was adopted by the Government 
of Romania in December 2013, and we are pleased to 
see that our areas of interest are reflected in the report 
of the Open Working Group (see A/67/941). The future 
development agenda should address poverty eradication 
and sustainable development, good governance and the 
rule of law. However, it should also provide a platform 
for social inclusion and the reduction of unemployment, 
giving our present and future generations of young 
people confidence and hope.


Over the past year, the number of people in need 
of humanitarian assistance, especially the number of 
refugees and internally displaced persons, has grown 
to unprecedented levels. We commend and support 
the assistance provided to those persons by the United 
Nations system in close cooperation with international 
organizations, non-governmental organizations and 
international donors. Despite our limited financial 
resources, we have made efforts to contribute to the 
process of assisting refugees.

In that respect, I would like to mention the activities 
of the emergency transit centre in Timisoara, Romania, 
established by the Romanian Government, the Office 
of the United Nations High Commissioner for Refugees 
and the International Organization for Migration. The 
centre, the first of its kind in the world, has proved to be a 
feasible mechanism offering safety to persons in urgent 
need of international protection, thereby becoming a 
practical expression of the human security concept. 
That contribution reflects the responsible conduct that 
Romania has always adopted in facing global challenges. 
We will continue to contribute to international efforts 
with the same dedication and responsibility as our 
troops and civil experts have already shown in several 
areas, such as Iraq, Afghanistan and Kosovo, or places 
in Africa.

(spoke in French)
The year 2014 has particular resonance for Romania 
and brings us closer to our national centennial, 
which we will celebrate in 2018. In 1989, Romanians 
chose democracy and respect for human rights and 
fundamental freedoms. We encountered difficulties, 
but our resolve led us to a successful transition.

In conclusion, I would like to reiterate our firm 
and continuing commitment to the Organization and 
the Charter of the United Nations and their governing 
values and principles. Romania will continue to uphold 
international law and the principle of the peaceful 
resolution of conflicts, while promoting human rights 
in order to achieve prosperity for all.

